      Case 1:20-cv-01284-GLS-DJS Document 36 Filed 10/29/20 Page 1 of 3




                      UNITED STATES DISTRICT COURT
                 FOR THE NORTHERN DISTRICT OF NEW YORK

 YITZCHOK LEBOVITS and
 CHANA SHAPIRO-LEBOVITS, on
 their own behalf and on behalf of their
 daughters E.L., a minor, and A.L., a             Civil No. 1:20-cv-01284-GLS-DJS
 minor; and
 BAIS YAAKOV ATERES MIRIAM, a
 New York religious corporation,
                                                   NOTICE OF APPEARANCE
          Plaintiffs,

    v.

 ANDREW M. CUOMO, individually
 and in his official capacity as Governor
 of the State of New York;
 BILL DE BLASIO, individually and in
 his official capacity as Mayor of the
 City of New York;
 LETITIA JAMES, in her official capac-
 ity as Attorney General of the State of
 New York;
 HOWARD A. ZUCKER, in his official
 capacity as Commissioner of the New
 York State Department of Health;
 CITY OF NEW YORK; and
 NEW YORK CITY DEPARTMENT OF
 HEALTH AND MENTAL HYGIENE,

          Defendants.



         I am admitted to practice law in this court, and I appear in this case as addi-

tional counsel for Plaintiffs Yitzchok Lebovits and Chana Shapiro-Lebovits, on their

own behalf and on behalf of their daughters E.L., a minor, and A.L., a minor; and

Bais Yaakov Ateres Miriam, a New York religious corporation.
     Case 1:20-cv-01284-GLS-DJS Document 36 Filed 10/29/20 Page 2 of 3




Dated: October 29, 2020           Respectfully submitted,

                                  s/ Josh Blackman
                                  Josh Blackman (N.D.N.Y. Bar No. 702246)
                                  Jewish Coalition for Religious Liberty
                                  1303 San Jacinto Street
                                  Houston, TX 77002
                                  Telephone: (202) 294-9003

                                  Counsel for Plaintiffs
     Case 1:20-cv-01284-GLS-DJS Document 36 Filed 10/29/20 Page 3 of 3




                         CERTIFICATE OF SERVICE

      I hereby certify that on October 29, 2020, I electronically filed the foregoing

with the Clerk of the District Court using the CM/ECF system.



                                      s/ Josh Blackman
                                      Josh Blackman (N.D.N.Y. Bar No. 702246)
                                      Jewish Coalition for Religious Liberty
                                      1303 San Jacinto Street
                                      Houston, TX 77002
                                      Telephone: (202) 294-9003

                                      Counsel for Plaintiffs
